433 F.2d 1312
Lawrence Ernest PASTA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 28101.
United States Court of Appeals, Fifth Circuit.
December 2, 1970.

Appeal from the United States District Court for the Middle District of Florida at Jacksonville; Charles R. Scott, Judge.
Lawrence Ernest Pasta, pro se.
Michael F. Dawes (Ct. Apptd.), Mahoney, Hadlow, Chambers & Adams, Jacksonville, Fla., for appellant.
Aaron K. Bowden, Asst. U. S. Atty., Edward F. Boardman, U. S. Atty. Middle District of Florida, John W. Caven, Jr., Asst. U. S. Atty. Middle District of Florida, for appellee.
Before TUTTLE, DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is from the dismissal by the trial court of a motion under Section 2255, Title 28 U.S.C.A. to vacate sentence without holding an evidentiary hearing. It clearly appearing that, at the time of sentencing, there was sufficient evidence of appellant's mental incapacity to require a hearing by the trial court, the judgment is reversed and the case is remanded for the holding of a hearing on the question of appellant's mental capacity to intelligently waive aid of counsel and to understandingly enter a plea of nolo contendere.